Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over CN (110352219 A) in view of Oda et al. (US Pub. 2012/0329250 A1).
	With respect to claims 1-8, CN (‘219 A) discloses a paste resin composition to be used in a reflow soldering to mount a semiconductor chip onto a circuit substrate at a temperature of 120-300oC to form a semiconductor chip package comprising by mass 60-95% of a conductive filler including a solder powder comprising Sn, a Sn-Ag alloy and a Sn-Ag-Cu alloy having a melting point of 200oC or higher with respect to a total mass of the paste resin; and a flux comprising by weight up to about 80% of a combination of two or more solid epoxy resins including a biphenyl type epoxy resin (e.g. NC3000, NC3000H, NC3000L and NC3100), a naphthalene ether type epoxy (e.g. HP6000) and a dicyclopentadiene type epoxy resin (e.g. HP-7200) having an epoxy equivalent of 110-1000 with respect to a total weight of the epoxy resins; by weight up to 100% of a combination of two or more phenol curing agents including a phenol novolac resin (e.g. MEH-8000H and MEH-8005) having a phenolic hydroxyl equivalent of 100-200 with respect to a total weight of the curing agents; a curing accelerator including triphenylphosphine; and an activator wherein the semiconductor chip package comprises a conductive portion in which the chip and the circuit substrate are metallurgically joined a reinforcing portion formed by covering a periphery of the conductive portion with a cured product of the flux (abstract, Fig. 1, semiconductor chip package, (A) epoxy resin, (B) liquid curing agent, (C) conductive filler, (E) curing accelerator, (G) any additive, step (1)).
CN (‘219 A) does not specify the curing agent of a biphenyl aralkyl phenol resin as claimed. Oda et al. (‘250 A1) discloses using an aralkyl type phenolic resin (e.g. MEHC-7851S and MEHC-7851H) as a curing agent to cure an epoxy resin (abstract and paragraph [0128]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute a portion of the phenol curing agents of CN (‘219 A) (e.g. by weight 50%) with the claimed aralkyl type phenolic resin in the curing agent of an aralkyl type phenolic resin with an expectation of success, because they are functionally equivalent in terms of being used as a curing agent as disclosed by CN (‘219 A) and Oda et al. (‘250 A1). See MPEP 2144.06.
The ranges of the epoxy resin content, the aralkyl type phenolic resin content, the phenol novolac resin content, the epoxy equivalent, the phenolic hydroxyl equivalent, the melting point of the solder powder and the solder powder content disclosed by CN (‘219 A) in view of Oda et al. (‘250 A1) overlap the claimed ranges respectively. A prima facie case of obviousness exists. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the claimed ranges within the disclosed ranges of CN (‘219 A) in view of Oda et al. (‘250 A1) with an expectation of success because CN (‘219 A) in view of Oda et al. (‘250 A1) discloses the same utility over the entire disclosed ranges.
CN (‘219 A) in view of Oda et al. (‘250 A1) does not specify the elastic modulus increase as claimed in claim 2 and the Tg of the cured product of the flux as claimed in claim 3. However, it has been well held where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), MPEP 2112.01 [R-3] I. In the instant case, the claimed and CN (‘219 A) in view of Oda et al. (‘250 A1)’s pastes are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes as discussed above, therefore a prima facie case of obviousness exists. The same increase and the same Tg as claimed would be expected with the claimed and CN (‘219 A) in view of Oda et al. (‘250 A1)’s pastes.


Conclusions
2.	This Office action is made non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Weiping Zhu whose telephone number is 571-272-6725.  The examiner can normally be reached on 8:30-16:30 Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Weiping Zhu/
Primary Examiner, Art Unit 1733

9/29/2022